Citation Nr: 1444423	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-25 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from November 1960 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for depression and granted service connection for scars with a non-compensable rating.

The Veteran's claim of service connection for depression has been recharacterized as including anxiety and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the veteran's description of the claim, reported symptoms, and/or other information of record). 

In November 2013, the Board denied the Veteran's claim for an initial compensable rating for scars on the forehead and scalp, and remanded the issue of service connection for acquired psychiatric disorder to include anxiety and depression, for further development which included obtaining any outstanding evidence and affording the Veteran a VA examination.  The Veteran underwent a VA mental health disorder examination in January 2014, and the examiner provided an unfavorable etiology opinion; however, as discussed below, the opinion is not adequate to decide the claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current psychiatric disorder is related to two in-service assaults and/or his service-connected scars.

The January 2014 VA examiner concluded that the Veteran's psychiatric disorder is less likely than not related to his military service.  However, the examiner did not mention the in-service assaults in her reasoning nor did she determine whether the current psychiatric disorder is etiologically related to his service-connected forehead and scalp scars, as the Board requested.  Remand is necessary to obtain an addendum to the January 2014 VA medical opinion.  

In addition, the record contains a February 2014 email request for a medical opinion claim sent by a Veterans Service Representative.  It is unclear whether this request was made in error or whether an additional opinion was actually rendered.  Clarification is therefore necessary.

Accordingly, the case is REMANDED for the following action:

1.  Indicate whether a medical opinion was obtained pursuant to a February 4, 2014, email request by a Veterans Service Representative.  If so, associate the opinion with the claims file.

2.  After response to paragraph 1, and regardless of the outcome above, forward the Veteran's claims file to the examiner who conducted the January 2014 VA mental health examination for the purpose of obtaining an addendum as to the etiology of the Veteran's psychiatric disorder.   

If, this examiner is no longer available to provide this addendum, then obtain it from someone else qualified to make this necessary determination.  The need for the Veteran to be reexamined is left to the designee's discretion.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Although a complete review of the claims file is imperative, the examiner's attention is called to the following:

*A September 1961 STR reflecting treatment for a laceration in the skull;

*A July 1962 STR showing that he sustained contusions and lacerations in the forehead and scalp after being assaulted by two or more individuals;

*The Veteran's account of having been assaulted in service and sustaining head scars is CREDIBLE; 

*VA medical examination dated March 2010 indicating that, following completion of naval service, the Veteran "worked in a utilities company for 38 years, worked effectively, and retired with full benefits;

*Treatment records generated by Joe Martin, M.D., indicating "initial Medicare physical" dated January 2006, and "history of anxiety and depression" dated June 2010.

*The January 2014 VA examination report;

*The Veteran's statement received in March 2014. 

THEN, the examiner is asked to:

a.  Clarify whether the Veteran's current acquired psychiatric disorder, to include anxiety and depression, had its onset during active service, or is otherwise related to service.

b.  Determine whether the Veteran's current psychiatric disorder is proximately due to, or ALTERNATIVELY aggravated by, his service-connected forehead and scalp scars.  

A complete rationale should be provided for any opinion expressed and conclusion reached.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the appellant and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion.

3.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Then, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



